Appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered August 27, 2008. The order, inter alia, granted the motion of defendant County of Herkimer, individually and as administrator of the Herkimer County Self-Insurance Plan, for summary judgment on its amended and supplemental counterclaims.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Village of Ilion v County of Herkimer (63 AD3d 1546 [2009]). Present—Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.